Luke, J.
Wendelken was convicted of possessing an apparatus for distilling and manufacturing intoxicating liquors. The sole assignment of error insisted upon is that the evidence did not authorize h'is conviction, because the evidence did not show that he was the owner of the premises on which the still was located. Held: The court properly overruled and denied the petition for certiorari. The evidence was positive that the defendant was in possession of a great quantity of stilled beer that was intoxicating and that the still for its distillation was there with the beer; and a finding that he had an interest in the still was amply authorized by the evidence. The evidence was ample to authorize the trial court to find that he was in possession of the apparatus upon lands presumptively his own. Wendelken has had a legal trial and the sentence of which he complains was within the province of the trial court.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., dissents.